






EXHIBIT 10.4
Gas Sales and Portfolio Administration Agreement


APPENDICES INDEX


Buyer's Primary Delivery Points        A


Buyer’s Maximum Quantities        B


“Reserved for Future Use”            C


Supplier Reservation Costs        D


Commodity Purchases-Gas Cost
Incentive Mechanism            E


Notices                    F


Invoice/Payment Data            G


Demand Cost Charges            H


“Reserved”                I


Portfolio Services                J - K


SIGECO-Appendix A















































1



--------------------------------------------------------------------------------













2



--------------------------------------------------------------------------------










Gas Sales And Portfolio Administration Agreement         Revised Page No. 1
April 1, 2012


APPENDIX A - Buyer’s Primary Delivery Points


Texas Gas Transmission Corporation:
Meter No.        Meter Station Name
1808    SIGECO South Shipper Deduct (includes all of the following)
Elberfeld
Boonville Road
Long Road
Levee (Evansville)
Haubstadt
Snake Run
Francisco
Wagner
1809    SIGECO North Shipper Deduct (includes all of the following)
Bicknell
Edwardsport
Freelandville
Monroe City
Oaktown
Petersburg
Washington Road
Rural – SIGECO
Rural – Hoosier Gas
9540     Dogtown


Midwestern Gas Transmission:
Meter No.    Meter Station Name            
7071-Chrisney
02-7100    Ohio Valley Hub

3



--------------------------------------------------------------------------------








SIGECO-Appendix A
Gas Sales And Portfolio Administration Agreement         Revised Page No. 2
April 1, 2012


ANR Gas Pipeline:    
Meter No.    Meter Station Name
032410100    South Chrisney (SIGECO)


Texas Eastern Gas Transmission:
Meter No.    Meter Station Name
79730    SIGECO - LDC Allocation Point
70539    Ft. Branch, IN
72648    Southern Indiana Posey Co., IN


Ohio Valley Hub, LLC:
Meter No.    Meter Station Name
Monroe City Storage Field
9401     Texas Gas - Ohio Valley Hub Interconnect




Amendment
Seller and Buyer agree that this Appendix A may be amended as provided in this
Agreement, which amendment ultimately will be memorialized in a revised Appendix
A.




PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels

4



--------------------------------------------------------------------------------








SIGECO-Appendix B
Gas Sales And Portfolio Administration Agreement          Revised Page No. 1
April 1, 2012


APPENDIX B - Buyer’s Maximum Quantities

Month    Daily    
April         73,233        
May         62,327        
June     62,327        
July     62,327        
August     62,327            
September     62,327        
October          76,595     
November         71,200                    
December     71,200            
January     71,200        
February     71,200        
March     71,200        
 
Amendment
Seller and Buyer agree that this Appendix B may be amended as provided in this
Agreement, which amendment ultimately will be memorialized in a revised Appendix
B.




PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels







5



--------------------------------------------------------------------------------








             SIGECO-Appendix D
Gas Sales And Portfolio Administration Agreement             Revised Page No. 1
    April 1, 2012


APPENDIX D - Supplier Reservation Costs


Supplier Reservation Costs
April 1, 2012 through October 31, 2012


I.    Reserved Commodity Quantities
a. Monthly Baseload Reserved Quantity (Dth/Day)


Month
MGT
TGT
Gulf Coast
TETCO
November, 2011
0
17,600
424
December, 2011
6,061
23,746
428
January, 2012
6,061
23,746
428
February, 2012
5,051
19,311
428
March, 2012
3,030
14,351
428
April, 2012
667
10,877
106
May, 2012
645
10,526
106
June, 2012
667
10,877
106
July, 2012
645
8,913
106
August, 2012
645
8,913
106
September, 2012
667
9,210
106
October, 2012
645
8,913
106



Buyer and Seller agree that some portion of the quantities identified as Monthly
Baseload Reserved Quantities may be provided at fixed, collared, or hedged
prices mutually agreed upon pursuant to the GCIM.

6



--------------------------------------------------------------------------------








    SIGECO-Appendix D
Gas Sales And Portfolio Administration Agreement             Revised Page No. 2
    April 1, 2012


APPENDIX D - Supplier Reservation Costs
b. Daily Swing Reserved Quantity (Dth/Day)


Month
MGT
TGT
Gulf Coast
TETCO
November, 2011
35,354
6,306
636
December, 2011
29,293
160
641
January, 2012
29,293
160
641
February, 2012
30,303
4,596
641
March, 2012
32,323
7,037
641
April, 2012
34,333
14,370
1,980
May, 2012
34,355
14,721
1,980
June, 2012
34,333
14,370
1,980
July, 2012
34,355
16,334
1,980
August, 2012
34,355
16,334
1,980
September, 2012
34,333
16,037
1,980
October, 2012
34,355
16,334
1,980



Buyer and Seller agree that some portion of the quantities identified as Daily
Swing Reserved Quantities may be provided at fixed, collared, or hedged prices
mutually agreed upon pursuant to the GCIM.


II.    Applicable Reservation Rates ($/Dth/Day)
System
Winter Months (Nov.-Mar.)
Summer Months (Apr.-Oct.)
 
Monthly
Index
ReservedQuantity
Daily
Index
ReservedQuantity
Monthly
Index
ReservedQuantity
Daily
Index
ReservedQuantity
MGT
$0.0174
$0.0100
$0.00
$0.00
TGT Gulf Coast
$0.0000
$0.0025
$0.00
$0.00
TETCO
$0.0025
$0.0050
$0.00
$0.00






7



--------------------------------------------------------------------------------








    SIGECO-Appendix D
Gas Sales And Portfolio Administration Agreement             Revised Page No. 3
    April 1, 2012


APPENDIX D - Supplier Reservation Costs


Amendment
Seller and Buyer agree that this Appendix D may be amended from time to time by
mutual agreement of the Parties, which ultimately will be memorialized in a
revised Appendix D.




PROLIANCE ENERGY, LLC
SOUTHERN INDIANA GAS AND ELECTRIC COMPANY



By: _/s/ David C. Pentzien _______________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Marketing & Sales        Its: Vice President, Regulatory
Affairs and Fuels







8



--------------------------------------------------------------------------------








SIGECO-Appendix E
Gas Sales And Portfolio Administration Agreement         Revised Page No. 1
April 1, 2012


APPENDIX E –Commodity Purchases – Gas Cost Incentive Mechanism


The commodity purchased by Buyer shall be provided in accordance with the
Commission approved Gas Cost Incentive Mechanism described in Appendix E of the
Settlement. All record keeping and reporting shall be performed in a manner
consistent with the terms of the GCIM. Seller agrees and acknowledges the
reasonableness of the Gas purchases made shall be subject to review to ensure
such purchases were made in a manner consistent with the terms of the GCIM.






For Summer Storage Refill:
For summer refill of leased storage, Buyer shall pay to Seller an amount based
on averaging the seven summer monthly indices for the applicable supply area,
and based upon presuming storage refill quantities to be equally split between
the summer months. For summer refill of company storage, the parties will agree
on the extent to which an index average method will be used, after consideration
of the operational scheduling needs of company storage. In addition, all other
applicable variable costs as identified below shall apply.


For Storage Withdrawals:
For quantities of storage withdrawals for which Buyer has previously paid for
commodity, applicable storage withdrawal variable costs as identified below
shall apply.


For Applicable Indices:
Contract No.    Contract Rate    Index
ADS 1    Appendix K.1        Texas Gas – Zone SL
ADS 2    Appendix K.2        Texas Gas – Zone SL
ADS 3    Appendix K.3    Chicago-LDCs, large e-us
ADS 7    Appendix K.7        TETCO – (ELA, WLA, ETX, STX)

9



--------------------------------------------------------------------------------








SIGECO-Appendix E
Gas Sales And Portfolio Administration Agreement          Revised Page No. 2
April 1, 2012
APPENDIX E- Commodity Purchases- Other Variable Costs
(Continued)


The other variable costs applicable to Nominated Daily Quantities and Balancing
Quantities shall be determined based upon the rates and charges applicable under
each transporter’s tariff, including the sheets identified below, as well as
other applicable sheets, as all of those sheets may be in effect from time to
time, and costs arising under applicable agreements, including the agreements
identified below, as well as this Agreement.


SIGECO
Texas Eastern
Contract No.    Contract Rate
ADS 7    Appendix K.7    


Midwestern                            
Contract No.    Contract Rate
ADS 3            Appendix K.3


Texas Gas Z-3        
Contract No.    Contract Rate     
WDS 1    Appendix J.1    
ADS 1    Appendix K.1
ADS 2    Appendix K.2    
ADS 5     Appendix K.5    
ADS 6    Appendix K.6
    
Ohio Valley Hub
Contract No.        Contract Rate
ADS 4             Appendix K.4                                

10



--------------------------------------------------------------------------------








SIGECO-Appendix E
Gas Sales And Portfolio Administration Agreement          Revised Page No. 3
April 1, 2012


APPENDIX E - Commodity Purchases - Other Variable Costs






While Seller and Buyer agree that the identified tariff sheets and agreements
are intended to be a complete listing of the applicable tariff sheets and
applicable agreements, they further agree that the omission of the reference of
one or more sheets or agreements from that list will not affect Buyer’s
obligation to Seller for rates, charges and costs incurred thereunder.
Amendment
Seller and Buyer agree that this Appendix E may be amended from time to time by
mutual agreement of the Parties, which ultimately will be memorialized in a
revised Appendix E.




PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels







11



--------------------------------------------------------------------------------








SIGECO-Appendix F
Gas Sales And Portfolio Administration Agreement          Revised Page No. 1
April 1, 2012


Appendix F- Notices


Invoice Information:
Buyer:                        Seller:
Southern Indiana Gas and Electric Company    ProLiance Energy, LLC
Attn.: Director, Gas Supply    Attn: Accounting/Treasury
One Vectren Square     111 Monument Circle    Suite 2200
Evansville, IN 47708    Indianapolis, IN 46204-5178
(812) 491-4670    (317) 231-6800


Payments:
Buyer:                        Seller:
PNC Bank    1/7th Refill Gas Costs:
Huntington National Bank
For the Account of:    Indianapolis, Indiana
For the Account of:
Indiana gas Company, Inc.    ProLiance Energy, LLC
ABA# 044000024
ACCT# 01401007177


All Other Gas & Delivery Service Costs:
PNC Bank, N.A.
East Brunswick, NJ
For the Account of:
ProLiance Energy, LLC
ABA# 031207607
ACCT# 8026582295


Supply Plans/Operational/Force Majeure:
Buyer:    Seller:
Supply Plans    Supply Plans
Gas Supply Analyst    Chris Kershner
(812) 491-4333    (317) 231-6952    
Operational    Operational
Randy Gary    Chris Kershner
(812) 491-4730    (317) 231-6952
Force Majeure    Force Majeure
Randy Gary (812) 491-4730    Chris Kershner - (317) 231-6952
Perry M. Pergola (812) 491-4670    Paula Montgomery - (317) 231-68
Gas Controller on Duty (812) 491-4530    ProLiance Energy, LLC
Southern Indiana Gas and Electric Company    111 Monument Circle
One Vectren Square    Suite 2200
Evansville, IN 47708    Indianapolis, Indiana 46204-5178
(812) 491-4687 (Telecopy)    (317) 231-6901 (Telecopy)
    
SIGECO-Appendix F

12



--------------------------------------------------------------------------------








Gas Sales And Portfolio Administration Agreement          Revised Page No. 2
April 1, 2012


APPENDIX F- Notices
(Continued)
All Other Notices:
Buyer:    Seller:
Southern Indiana Gas and Electric Company    ProLiance Energy, LLC
Attn.: Director, Gas Supply    Attn: Paula Montgomery
One Vectren Square    111 Monument Circle    
Evansville, IN 47708    Suite 2200    
Indianapolis, Indiana 46204-5178
Amendment
Seller and Buyer agree that this Appendix F may be amended from time to time as
provided in this Agreement, which amendment ultimately will be memorialized in a
revised Appendix F.




PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels



13



--------------------------------------------------------------------------------








SIGECO-Appendix G
Gas Sales And Portfolio Administration Agreement          Revised Page No. 1
April 1, 2012


APPENDIX G - Invoice/Payment Data


Invoice Date -     On or before the tenth (10th) day after the Contract Month.
 
Due Date -      All Delivery Service Costs due on or before the 20th day of the
month
All Gas Costs due on or before the 25th day of the month.


Payment Method -    By wire transfer to account specified on invoice.


Amendment
Seller and Buyer agree that this Appendix G may be amended from time to time by
mutual agreement of the Parties, which amendment ultimately will be memorialized
in a revised Appendix G.




PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels

14



--------------------------------------------------------------------------------










SIGECO-Appendix H
Gas Sales and Portfolio Administration Agreement          Revised Page No. 1
April 1, 2012


APPENDIX H – Demand Cost Charges


This Annual Net Demand cost covers all delivery services provided by Seller to
Buyer under Appendix I through Appendix K.  Other, additional, charges payable
by Buyer to Seller for delivery services are specifically described in each
Appendix Service (Appendix I through Appendix K)


Month
Gross Demand Cost
Demand Credit
Net Demand Cost
Apr
$505,257.00
$264.00
$504,993.00
May
$399,555.00
$265.00
$399,290.00
Jun
$389,337.00
$264.00
$389,073.00
Jul
$399,555.00
$265.00
$399,290.00
Aug
$399,555.00
$264.00
$399,291.00
Sep
$389,337.00
$265.00
$389,072.00
Oct
$556,265.00
$264.00
$556,001.00
Nov
$531,319.00
$265.00
$531,054.00
Dec
$683,629.00
$264.00
$683,365.00
Jan
$683,629.00
$265.00
$683,364.00
Feb
$624,050.00
$264.00
$623,786.00
Mar
$546,764.00
$265.00
$546,499.00
Total
$6,108,252.00
$3,174.00
$6,105,078.00



 
PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Ronald E.
Christian        
David C. Pentzien            Ronald E. Christian        
Its: Vice President of Sales & Marketing        Its: Executive Vice President
        












SIGECO-Appendix J.1





15



--------------------------------------------------------------------------------










Gas Sales And Portfolio Administration Agreement         Revised Page No. 1
April 1, 2012


APPENDIX J.1 - Winter Delivery Service 1


Winter Delivery Service 1 TGT (“WDS 1”)


1.
Starting April 1, 2012, consistent with Buyer’s supply plans, Seller shall
provide Buyer with WDS 1 with the following delivered service entitlements:



Contract Months
Max Nominated    Monthly

Daily Qty     Demand $



November
0 Dth/day        



December-February
25,000 Dth/day        



March- October
0 Dth/day        



2.    Unless otherwise agreed upon, Seller shall provide entitlements from the
TGT/Ohio Valley Hub Meter to Buyer’s SIGECO South Shipper Deduct Texas Gas city
gate.
    
3.
Buyer shall pay Seller as follows:



a.    For Nominated Commodity as follows:
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


b.
For WDS 1 Variable Costs:

Variable Cost & Fuels under the effective Texas Gas STF (Zone3-Zone 3) max rate
schedule and other applicable costs, if any as billed.


c.
For WDS 1 Other Costs:        

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.
Service expires March 31, 2013.

                            
5.
Sellers provisions of WDS 1 shall be subject to the provisions of service
reflected in Texas Gas STF tariffs, as well as other Texas Gas tariffs as may be
applicable to the provision of those services

Amendment


Seller and Buyer agree that this Appendix J.1 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix J.1




PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels



16



--------------------------------------------------------------------------------








SIGECO-Appendix J.1
Gas Sales And Portfolio Administration Agreement         Revised Page No. 1
April 1, 2013


APPENDIX J.1 - Winter Delivery Service 1


Winter Delivery Service 1 TGT (“WDS 1”)


1.
Starting April 1, 2013, consistent with Buyer’s supply plans, Seller shall
provide Buyer with WDS 1 with the following delivered service entitlements:



Contract Months
Max Nominated    Monthly

Daily Qty     Demand $



November
0 Dth/day        



December-February
20,000 Dth/day        



March- October
0 Dth/day        



2.    Unless otherwise agreed upon, Seller shall provide entitlements from the
TGT/Ohio Valley Hub Meter to Buyer’s SIGECO South Shipper Deduct Texas Gas city
gate.
    
3.
Buyer shall pay Seller as follows:



a.    For Nominated Commodity as follows:
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


b.
For WDS 1 Variable Costs:

Variable Cost & Fuels under the effective Texas Gas STF (Zone3-Zone 3) max rate
schedule and other applicable costs, if any as billed.


c.
For WDS 1 Other Costs:        

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.
Notice for this WDS 1 service is March 31, 2013. Service expires March 31, 2014.

                            
5.
Sellers provisions of WDS 1 shall be subject to the provisions of service
reflected in Texas Gas STF tariffs, as well as other Texas Gas tariffs as may be
applicable to the provision of those services

Amendment


Seller and Buyer agree that this Appendix J.1 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix J.1




PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels

17



--------------------------------------------------------------------------------








SIGECO -Appendix K.1
Gas Sales And Portfolio Administration Agreement     Revised Page No. 1
     April 1. 2012


APPENDIX K.1 – Annual Delivery Service 1


Annual Delivery Service (“ADS 1”)


1.
Starting April 1, 2012, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 1 with the following delivered service entitlements:



Contract
Month
MNDQ
South
MUNDQ
South
MNDQ
North
MUNDQ
North
Total
MDQ
November - March
5,628
15,686
2,560
1,126
25,000
April
6,447
9,130
3,800
1,776
21,153
May-
September
6,447
 
3,800
 
10,247
October
6,447
11,944
3,800
2,324
24,515



Nov. – Mar.        Apr. – Oct.
Maximum Seasonal Qty             1,674,952         1,754,361
Unnominated Winter Seasonal Qty     439,564    


2.
Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s TGT
City gates (as outlined above).

    
3.    Buyer shall pay Seller as follows:


a.
For Unnominated Quantities:

Summer purchase quantities will be determined jointly by the parties prior to
April 1 of each year to replace quantities delivered during the prior winter
season. During each summer month, Buyer shall pay Seller one seventh of the
summer purchase quantity times the Texas Gas Monthly Index price.
    
b.
For Nominated Commodity as follows:

Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


c.
For ADS 1 Variable Costs:

Variable Cost & Fuel under the effective Texas Gas NNS (Zone 3) max rate
schedule and other applicable costs, if any as billed.
 
d.
For ADS 1 Other Costs:        

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.    Notice for this ADS 1 service is October 31, 2014. Service expires October
31, 2015.        
                

18



--------------------------------------------------------------------------------








SIGECO -Appendix K.1
Gas Sales And Portfolio Administration Agreement     Revised Page No. 2
April 1, 2012


  


5.
Sellers provisions of ADS 1 shall be subject to the provisions of service
reflected in Texas Gas NNS tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services





Amendment


Seller and Buyer agree that this Appendix K.1 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.1






PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels
    

19



--------------------------------------------------------------------------------








SIGECO -Appendix K.2
Gas Sales And Portfolio Administration Agreement     Revised Page No. 1
April 1, 2012


APPENDIX K.2 – Annual Delivery Service 2


Annual Delivery Service 2 TGT (“ADS 2”)


1.
Starting April 1, 2012, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 2 with the following delivered service entitlements:



Contract
Month
MNDQ
South
MNDQ
North
Total
MDQ
November-October
13,000
2,000
15,000



            
Maximum Seasonal Qty    Nov. – Mar.        Apr. – Oct.
2,265,000         3,210,000


2.
Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s
SIGECO North & South Shipper Deduct TGT City gate.

    
3.    Buyer shall pay Seller as follows:


a.
For Nominated Commodity as follows:

Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


b.
For ADS 2 Variable Costs:

Variable Cost & Fuel per the effective max rates under Texas Gas FT (SL- Zone 3)
rate schedule and other applicable costs, if any as billed.


c.
For ADS 7 Other Costs:        

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.    Notice for this ADS 2 service is March 31, 2014. Service expires March 31,
2015.        
                
5.
Sellers provisions of ADS 2 shall be subject to the provisions of service
reflected in Texas Gas FT tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services.



Amendment


Seller and Buyer agree that this Appendix K.2 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.2




PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels

20



--------------------------------------------------------------------------------








SIGECO -Appendix K.3
Gas Sales And Portfolio Administration Agreement     Revised Page No. 1
April 1, 2012




APPENDIX K.3 - Annual Delivery Service 3


Annual Delivery Service 3 MGT (“ADS 3”)


1.
Starting April 1, 2012, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 3 with the following delivered service entitlements:



Contract Months
Max Nominated        

Daily Qty     



April - October
35,000 Dth/day

November - March
30,000 Dth/day        



2.
Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s
system.

    
3.
Buyer shall pay Seller as follows:



a.    For Nominated Commodity as follows:
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


b.
For ADS 3 Variable Costs:

Variable Cost & Fuel under the effective max rate Midwestern FT-A rate schedule
and other applicable costs, if any as billed.


c.
For ADS 3 Other Costs:        

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.

4.
Notice for 30,000 Dth/day is October 1, 2013. Service expires March 31, 2014.

5,000 DTH/day expires October 31, 2012
                            
5.
Sellers provisions of ADS 3 shall be subject to the provisions of service
reflected in Midwestern FT tariffs, as well as other Midwestern FERC tariffs as
may be applicable to the provision of those services.



Amendment


Seller and Buyer agree that this Appendix K.3 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.3


PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels

21



--------------------------------------------------------------------------------








SIGECO -Appendix K.4
Gas Sales And Portfolio Administration Agreement     Revised Page No. 1
November 1, 2011


APPENDIX K.4 - Annual Delivery Service 4


Annual Delivery Service 4 OVH (“ADS 4”)


1.
Starting November 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 4 with the following delivered service entitlements:



Contract Months
Max Nominated        

Daily Qty     



November - October
25,000 Dth/day        



2.    Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s
City gate.
    
3.
Buyer shall pay Seller as follows:



a.    For Nominated Commodity as follows:
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


b.    For ADS 4 Variable Costs:
Variable Cost Rate of $.031/Dth and other applicable costs, if any as billed.


c.
For ADS 4 Other Costs:        

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.
Service expires October 31, 2013.

                            
5.
Sellers provisions of ADS 4 shall be subject to the provisions of service
reflected in Ohio Valley Hub FT tariffs, as well as other Ohio Valley Hub
tariffs as may be applicable to the provision of those services



Amendment


Seller and Buyer agree that this Appendix K.4 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.4




PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels

22



--------------------------------------------------------------------------------








SIGECO -Appendix K.4
Gas Sales And Portfolio Administration Agreement     Revised Page No. 1
November 1, 2012


APPENDIX K.4 - Annual Delivery Service 4


Annual Delivery Service 4 OVH (“ADS 4”)


1.
Starting November 1, 2013, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 4 with the following delivered service entitlements:



Contract Months
Max Nominated        

Daily Qty     



November - October
20,000 Dth/day        



2.    Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s
City gate.
    
3.
Buyer shall pay Seller as follows:



a.    For Nominated Commodity as follows:
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


b.    For ADS 4 Variable Costs:
Variable Cost Rate of $.031/Dth and other applicable costs, if any as billed.


c.
For ADS 4 Other Costs:        

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.
Notice for termination is October 31, 2012. Service will roll 1 year without
notice. Service expires October 31, 2014.

                            
5.
Sellers provisions of ADS 4 shall be subject to the provisions of service
reflected in Ohio Valley Hub FT tariffs, as well as other Ohio Valley Hub
tariffs as may be applicable to the provision of those services



Amendment


Seller and Buyer agree that this Appendix K.4 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.4




PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ____________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels

23



--------------------------------------------------------------------------------










SIGECO -Appendix K.7
Gas Sales And Portfolio Administration Agreement     Revised Page No. 1
April 1, 2012


APPENDIX K.7 - Annual Delivery Service 7


Annual Delivery Service 7 TETCO (“ADS 7”)


1.
Starting April 1, 2012, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 7 with the following delivered service entitlements:



Max Daily        
Contract
Nominated     

Months
Daily Qty        



April – October    2,080 Dth/day
November – March    1,200 Dth/day    
 
2.
Unless otherwise agreed upon, delivery of these volumes will be into the SIGECO
system.

                            
3.
Buyer shall pay Seller as follows:



a.
For ADS 7 Nominated Commodity as follows:

Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E


b.
For ADS 7 Nominated Quantities Variable Costs:

Variable costs & Fuel under applicable max rate tariffs for Texas Eastern SCT
tariff and other pipeline costs as mutually agreed upon by both parties.


c.
For ADS 7 Other Costs:        

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.
This ADS 7 service expires October 31, 2014. A 2 year written notice is required
to terminate. Service rolls 1 year out each year.



5.
Sellers provisions of ADS 7 shall be subject to the provisions of TETCO SCT
Tariffs as well as applicable FERC tariffs.





Amendment


Seller and Buyer agree that this Appendix K.7 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.7.




PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L.
Ulrey        
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels

24



--------------------------------------------------------------------------------








SIGECO -Appendix K.8
Gas Sales And Portfolio Administration Agreement     Revised Page No. 1
April 1, 2012
APPENDIX K.8 – Annual Delivery Service 8


Annual Delivery Service 8 TGT (“ADS 8”)


1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 8 with the following delivered service entitlements:



Contract
Month
Total
MDQ
April-March
9,000



2.
Unless otherwise agreed upon, Seller shall provide entitlements from TGT meter
9567 (Henderson-Dogtown) to Buyer’s SIGECO TGT City gate Meter # 9540 Dogtown.

    
3.    Buyer shall pay Seller as follows:


a.
For Nominated Commodity as follows:

Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


b.
For ADS 8 Variable Costs:

Demand, Variable, and other costs will be determined pursuant to Buyer’s Texas
Gas Contract (# 26787) and as billed by Texas Gas, for Contract #26787, to
ProLiance Energy as agent for Vectren Energy Delivery of Indiana South.


c.
For ADS 8 Fuel Rates:

Fuel Rates will be applied to Daily Wellhead Quantities pursuant to Texas Gas’s
FT tariff for the Z3-Z3 deliveries.


d.
For ADS 8 Other Costs:        

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.
Notice for this ADS 8 service is March 31, 2028. Service expires March 31, 2029
and corresponds with the termination of Buyer’s Texas Gas Contract #26787.    

                
5.
Sellers provisions of ADS 8 shall be subject to the provisions of service
reflected in Texas Gas FT tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services and as reflected in Buyer’s
Texas Gas Contract #26787.



Amendment


Seller and Buyer agree that this Appendix K.8 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.8


PROLIANCE ENERGY, LLC.            SOUTHERN INDIANA GAS AND ELECTRIC COMPANY


By: _/s/ David C. Pentzien ________________        By: /s/ Jerrold L. Ulrey    
David C. Pentzien            Jerrold L. Ulrey        
Its: Vice President of Sales & Marketing        Its: Vice President, Regulatory
Affairs and Fuels

25

